Citation Nr: 1142209	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran had periods of active duty, active duty for training and inactive duty for training between May 1996 and August 2004

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO) which denied service connection for a right knee condition.  

The Veteran testified at a July 2007 travel Board hearing; the hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development in November 2008 and December 2009.  

Because the Veteran's Law Judge who presided over the July 2007 travel Board hearing is no longer with the Board, and Veteran elected to appear at another hearing at the RO conducted via video conference; the Board remanded the case again in July 2011 so that a hearing could be scheduled.  A video conference hearing was held before the undersigned Veterans Law Judge in September 2011; the hearing transcript has been associated with the claims file.  All development has been completed and the case is once again before the Board for review.

In a July 2011 videoconference hearing and a January 2010 statement, the Veteran indicated that she wished to have her claim for service connection for a right knee disability considered on a direct basis.  The Board has accordingly recharacterized the issue on appeal.  The Board notes, however, that the Veteran filed her initial claim for service connection for a right knee disability as secondary to her left knee injury.  Her subsequent notice of disagreement and Form 9 (substantive appeal) also show that she was appealing service connection for a right knee disability as secondary to her service-connected left knee disability.  Because the December 2005 rating decision considered the Veteran's claim for service connection on both a direct and secondary basis; the Board will consider both theories of entitlement in the decision below. 


FINDING OF FACT

The Veteran's diagnosed right knee patellofemoral pain syndrome is not etiologically related to service, nor is it shown to be proximately due to, the result of, or aggravated by a service connected disability.  Service connection is not warranted on either a direct or secondary basis.   


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated in service and is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a July 2005 letter, VA informed the Veteran of the evidence necessary to substantiate her claim,  for secondary service connection and in a December 2008 letter she was advised of the evidence necessary to substantiate a direct service connection claim.  Both letters advised her of the evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  A July 2006 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The July 2006 and December 2008 notices were not sent prior to the initial rating decision.  Despite the inadequate timing of these notices, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the fully compliant notice in July 2006.  The RO readjudicated the case in a March 2007 statement of the case (SOC) and in subsequent supplemental statements of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the record contains VA examinations and opinions dated in April 2007,  February 2009, December 2009, January 2010, and March 2010 which address the Veteran's claimed right knee disability.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and contain a clear opinion as to etiology as well as a statement of reasons and bases for all opinions rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  The Veteran and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2011).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2011).  Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

The Veteran has claimed service connection for a right knee disability.  As the Board discussed in the introduction above, the Veteran filed her initial claim for service connection as secondary to a service-connected left knee disability.  In later correspondences, the Veteran indicated that she wished to have her claim for service connection considered on a direct basis.  The Board has considered both theories of entitlement in the present decision. 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310  were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 have been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

A May 1996 enlistment examination did not reflect any complaints, diagnoses, or treatment pertaining to the right knee.  Service treatment records dated in November 1997 show that the Veteran had pain and swelling in her right shin and knee after it popped while running during basic training.  The Veteran had swelling, limited mobility, crepitus on full extension, and peripatellar pain.  She was instructed to exercise and was placed on profile for six days.  

In a March 1999 enlistment examination, the Veteran reported a history of knee weakness, indicating that it was the cause of a prior discharge from service.  However, in the Veteran's report of medical history, she denied a history of trick or locked knee or any other bone or joint problem.  An April 1999 note from a second physician, signed in July 1999, shows that the Veteran's knees were examined and were found to be free of any pathology.  A July 1999 radiological consultation and request for right and left knee series noted that the Veteran reported a history of being discharged from the U.S. Army in December 1997 for "weak knees" causing her to be unable to complete physical training.  It was requested that the Veteran be evaluated for "degenerative joint disease, chondromalacia, osteochondritis, loose bodies, effusion, etc."  July 1999 x-rays of the knees were reviewed and were found to be normal bilaterally.  A physical examination was completed and the knees were found to be normal.  The Veteran was found to have no orthopedic restriction and was found to have normal strength, stability, motion, and function in the knees.  

The Board notes that while the Veteran reported that she was previously discharged due to weak knees; July 1999 personnel records and a January 2005 response to a request for information from the show that the Veteran served on active duty from May 1996 to June 1996 and was disqualified due to "entry level performance and conduct."  A waiver of this disqualification was granted for the purposes of enlisting the Veteran in the California Army National Guard.  

National Guard service treatment records also include several treatment reports pertaining to the left knee.  The Veteran was treated for a June 2000 left knee injury diagnosed as patellofemoral syndrome.  She had arthroscopic surgery on her left knee in August 2000.  The Veteran injured her left knee again while running in May 2001 and noted a history of knee trouble and knee surgery on a December 2002 Report of Medical History.  The Board notes that the Veteran is currently service-connected for a left knee disability, status post arthroscopic surgery.  

Private treatment records associated with the Veteran's National Guard service treatment records show that the Veteran was noted to have chronic patella-femoral problems in November 2002 and was unable to run, squat or kneel permanently.    January 2003 private treatment records reflect complaints of bilateral knee pain.  The Veteran was diagnosed with lateral patellar compression syndrome.  National Guard service treatment records dated in February 2003 reflect a diagnosis of chronic bilateral patellofemoral syndrome. 

National Guard records show, in pertinent part, that the Veteran served on ADT for 43 days between October 1997 and December 1997; and she served on ADT and IADT for a total of 39 days between July 2002 and July 2003.  National Guard service treatment records show that the Veteran's November 1997 right knee injury occurred while she was on active service; however, January 2003 and February 2003 National Guard service treatment records, noting diagnoses of chronic bilateral patellofemoral syndrome, do not reflect any specific injury which occurred during periods of ADT or IADT between January 2003 and February 2003.  The record shows that the Veteran was on physical profile from December 2002 to February 2003.  

VA treatment records dated from 2007 to present reflect complaints related to chronic right knee pain.  The Veteran is currently diagnosed with patellofemoral pain syndrome in the right knee.  

November 2005 VA x-rays reflect minimal bilateral medial compartment joint space narrowing; however, it was noted that left knee was otherwise unremarkable with no reference specific to the right knee.  Subsequent April 2007 VA x-rays of the right knee were normal. 

An April 2007 VA examination of the right knee included a review of the claims file.  The Veteran claimed that right knee pain began shortly after her left knee injury in 2000.  She described a grinding sensation that was dull and sharp.  The VA examiner noted that the Veteran had normal x-rays in February 2007.  A physical examination reflects genu recurvatum of minus 10 degrees for hyperextensibility beyond zero degrees, and flexion pain at 135 degrees maximum range of motion.  The Veteran was diagnosed with right knee patellofemoral pain syndrome.  The VA examiner stated that the Veteran had body morphology that lends to injury of either knee.  Given her genu recurvatum, she had a mildly increased Q angle.  The VA examiner also noted that the Veteran had weight gain after her separation from the National Guard that could exacerbate knee pain on the right.  The examiner found no chronicity of complaints regarding the right knee, and found no chronic pathologic disorder of the right knee.  Therefore, he expected that the Veteran's patellofemoral pain syndrome would improve with rehabilitation.  The VA examiner stated that given the underlying pathology or body anatomy as described, the Veteran's left knee injury most likely exacerbated an underlying propensity to injury in the right knee but did not cause the problem.  The VA examiner opined, therefore, that the Veteran's left knee was not at least as likely as not, causing the Veteran's current right knee patellofemoral pain syndrome.  

During a July 2007 travel Board hearing, the Veteran reported that her right knee disability roughly began two years prior, in 2005.  The Veteran also stated that she did not know whether she had problems with her right knee in service and that she definitely had problems with her right knee within a few months after her Army National Guard service.  

VA treatment reports show that the Veteran complained of bilateral knee pain in September 2007.  The Veteran indicated that her right knee had been bothering her for the past three years.  She had a small effusion in the right knee, and minimal tenderness over the medial joint space.  The Veteran was assessed with acute and chronic knee pain.  The VA physician suspected that the Veteran had some inflammatory event in her right knee, like mild degenerative joint disease.  She stated that using a crutch was now causing some added strain to her right knee.  The Veteran was advised that the best thing to do would be to continue her ibuprofen and "just let her knee kind of cool down."  October 2007 and December 2008 VA treatment reports noted right knee effusion.  A December 2008 VA x-ray showed no evidence of acute osseous injury in the right knee. 

A February 2009 VA examination was requested to clarify the issue of aggravation of the Veteran's claimed right knee disability.  The VA examiner reviewed the claims file and the Veteran's medical history was discussed in detail.  Updated VA x-ray findings were noted.  The VA examiner also noted findings from the Veteran's left knee examinations.  The Veteran's complaints were noted and a physical examination was completed.  Physical examination of the right knee reflects an extension lag of 25 degrees and flexion to 50 degrees with pain throughout motion.  The VA examiner noted, however, that when the Veteran was sitting on the table, she had 90 degrees flexion, and when she walked she was able to extend fully to 0 degrees extension.   Actual motion was at 0 degrees to 90 degrees when observed.  The VA examiner could not explain this discrepancy.  The Veteran was diagnosed with bilateral patellofemoral pain syndrome.  The examiner again noted that the Veteran had body morphology that lended to the type of pain that she presents with, mainly genu recurvatum with increased Q angle and hyperextension of the knee.  The Veteran in fact described a hyperextension injury in July 2007.  The VA examiner opined that there was no obvious reason why the Veteran's service-connected left knee would aggravate permanently and/or cause her right knee patellofemoral pain syndrome.  He noted, as discussed previously, that the Veteran had a propensity to this, and most likely developed it and would have developed it regardless of the left knee. The VA examiner opined that right knee patellofemoral pain syndrome was not at least as likely as not caused by, aggravated by, or related to the left knee.

A December 2009 VA addendum opinion addressed the issue of direct service connection.  The Veteran's medical history and findings from previous VA examinations were discussed.  The VA examiner noted that when the Veteran was seen for a VA examination of the left knee in December 2007, she had, by that time, been seen by multiple specialists including specialists in orthopedic surgery, physical medicine, and rehabilitation with complaints relating only to the left knee, but not for the right knee.  MRI and x-rays up to that point were essentially normal for the right knee.  The VA examiner stated that during a February 2009 VA examination of the right knee, at no time did the Veteran mention a 1997 injury to the right knee, and a review of the Veteran's medical records shows that this injury was not ever mentioned since her separation from service.  The VA examiner restated his February 2009 opinion with respect to secondary service connection.  With respect to direct causation, the VA examiner noted that he did not have the claims file at that time, but would provide an addendum when the claims file was available.  However, based on his previous examinations which included previous reviews of the claims file; the VA examiner indicated that there was no right knee complaints mentioned subsequent to a 1997 injury to suggest any chronicity.  He noted that the Veteran initially reported to multiple medical providers that she believed her right knee disability was associated with her left knee, and did not previously indicate pain or complications dating back to a 1997 injury.  Based on this, the VA examiner stated that there was no chronic injury from 1997 which persisted, and the right knee as it stood was a separate injury that developed later based on the Veteran's underlying body morphology and anatomy.  The VA examiner concluded that the Veteran's right patellofemoral pain syndrome was not caused by or causally linked to any incident in service including a November 1997 right knee injury.  

A January 2010 addendum shows that the claims file was received and reviewed.  The VA examiner stated that in March 1999, the Veteran reported no knee or joint complications.  An April 1999 physician's letter showed that the knees were free of any pathology.  A July 1999 orthopedic examination specific to the bilateral knees showed no orthopedic restriction.  The VA examiner stated that the above specific findings, along with other findings reviewed, demonstrated and confirmed the above opinion indicating that the Veteran had no chronic complications stemming from a 1997 injury.  

A March 2010 VA addendum opinion included a full review of the discussion provided in the December 2009 and January 2010 addendum opinions above.  The claims file was reviewed.  The examiner restated his opinion as provided in a January 2010 handwritten addendum.  He indicated with respect to the Veteran's 1997 injury, that the Veteran had three medical legal documents in 1999 that specifically point to no complications from that injury; therefore, he opined that right knee patellofemoral pain syndrome did not begin in service and was not causatively linked to any incident in service, to include a November 1997 injury. 

The record shows that the Veteran sustained an injury to the right knee while on ADT in November 1997.  However, no diagnosis was rendered at that time and no chronic residuals were shown.  Subsequent July 1999 examinations of the knee and x-rays were normal and the Veteran's right knee was found to be free of pathology.  

The Veteran was diagnosed with lateral patellar compression syndrome in January 2003 and with bilateral patellofemoral syndrome in February 2003.  VA examinations reflect a current diagnosis of patellofemoral pain syndrome in the right knee.  However, right knee patellofemoral pain syndrome is not shown by competent medical evidence to be related to a disease or injury incurred or aggravated in service; and right knee patellofemoral pain syndrome is not shown to be related to the Veteran's service-connected left knee disability.  In that regard, VA orthopedic examinations and opinions dated in February 2009, December 2009, January 2010, and March 2010 show that the Veteran's right patellofemoral pain syndrome was not at least as likely as not caused by, aggravated by, or related to the left knee; and was not caused by or causally linked to any incident in service including a November 1997 right knee injury.  

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that the VA opinions of record provide the most probative evidence of record with respect to the etiology of the Veteran's claimed right knee disability.  The large volume of medical evidence reviewed and discussed by the VA examiner was factually accurate.  Based on all the evidence and on his expertise, the examiner provided a fully articulated opinion and provided sound reasoning for his conclusion.  In that regard, the VA examiner found no chronicity of complaints regarding the right knee subsequent to a November 1997 injury.  He found no chronic pathologic disorder of the right knee subsequent to that injury as evidenced by orthopedic evaluations specific to the knee completed in 1999.  The VA examiner further reasoned that the Veteran had body morphology that lended to the type of pain that she presented with, specifically genu recurvatum with increased Q angle and hyperextension of the knee.  Based on these VA opinions, the Board finds that service connection for a right knee disability is not warranted on either a direct or secondary basis. 

The Board notes that during a September 2007 VA evaluation, the Veteran's physician suspected that the Veteran had some inflammatory event in her right knee, such as mild degenerative joint disease, and stated that using a crutch was causing some added strain to her right knee.  The Board finds that this statement is not a sufficient nexus opinion between the Veteran's right knee disability and her  service-connected left knee.  In that regard, while the VA physician suspected some inflammatory event such as mild degenerative joint disease in the right knee; VA x-rays dated prior to and subsequent to that evaluation in April 2007 and December 2008 do not reflect degenerative joint disease in the right knee.  X-ray findings were essentially normal.  While the VA physician noted some added strain to the right knee; the notation does not reflect a permanent aggravation of the Veteran's claimed right knee disability.  The Board emphasizes that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition has worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The Board finds that April 2007 and February 2009 VA opinions, which were based on a review of the claims file and a discussion of the relevant evidence contained therein, are probative and show that the Veteran's right knee patellofemoral pain syndrome is not secondary to her service-connected left knee disability.  

The Board has considered statements made by the Veteran in support of her claim, including statements and contentions made in lay statements and during her Board hearings.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Board accepts that, in some circumstance, lay evidence may constitute competent evidence to establish a medical fact, such as hearing loss or pain.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  

During the Veteran's September 2011 Board hearing, she described a right knee injury which reportedly occurred in 1996 during her basic training.  She indicated that she continued to have problems with the right knee when she went back to training in 1999.  The Veteran indicated that she had symptoms of pain in the right knee in service, and that these were the same symptoms she had now.  

The Veteran is competent to describe an injury to the right knee which sustained in service, and she is competent to describe her symptomatology and the chronicity of that symptomatology since service.  The Board finds, however, based on inaccuracies and inconsistencies shown by the record, that the Veteran's lay statements with respect to the chronicity of her right knee disability are not credible.  While the Veteran described chronic symptoms stemming from a 1996 right knee injury during basic training; National Guard service treatment records show that the Veteran sustained an injury to the right knee in 1997.  While the Veteran indicated that she had chronic symptomatology in the right knee, objective findings from July 1999 x-rays of the knee and orthopedic evaluations of the knees show that the Veteran's right knee was normal and free of pathology.  The Veteran reported during a July 2007 travel Board hearing, that her right knee disability began two years prior, in 2005.  Upon further questioning, she indicated that she did not know whether she had problems in service but then also indicated that she had right knee symptoms within a few months after service.  During an April 2007 VA examination the Veteran claimed that right knee pain began shortly after her left knee injury in 2000.  VA treatment reports show that in September 2007, the Veteran indicated that her right knee had been bothering her for the past three years, since 2004.  Based on the inconsistencies shown in the record, the Board finds that it is impossible to determine the onset of the Veteran's right knee symptomatology based on her self-reports.  

The Board further notes that during a February 2009 VA examination, the Veteran was only able to complete 25 degrees of extension in the right knee and 50 degrees flexion; however, the Veteran had 90 degrees flexion in the knee when sitting on the table, and had full extension and flexion from 0 degrees to 90 degrees when observed walking.  Incidentally, a March 2005 VA examination of the left knee noted decreased strength in the left knee due to decreased effort on the Veteran's part during examination.  The Board finds that these types discrepancies shown in the record weigh against the Veteran's credibility.  

In conclusion, the Board finds that VA opinions provide the most probative evidence of record with respect to the etiology of the Veteran's claimed right knee disability.  The competent and credible medical evidence of record shows that right knee patellofemoral pain syndrome is not etiologically related to an injury in service, and right knee patellofemoral pain syndrome is not proximately due to, the result of, or aggravated by a service connected left knee disability.   The Board finds that the Veteran has not provided credible lay testimony in this case; therefore, her statements are not probative.  Service connection for a right knee disability is not warranted on either a direct or secondary basis.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

ORDER

Service connection for a right knee disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


